Citation Nr: 1313185	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  06-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder (MDD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Service connection was granted and an initial evaluation of 30 percent assigned for MDD in a March 2005 rating decision.  This evaluation was continued in a September 2005 rating decision.  It also denied a TDIU.

In January 2007, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  The Board remanded this matter for additional development in July 2007 and July 2009.  Such development fully or at least substantially has been completed.  Adjudication accordingly may proceed, if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Based on review of the Veteran's claims file and his Virtual VA "eFolder," no potential problems with adjudication at this time are identified.  The following determinations therefore are made.  


FINDINGS OF FACT

1.  The Veteran's MDD causes occupational and social impairment with reduced reliability and productivity, but it does not cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2.  The Veteran's service-connected disabilities do not meet the percent evaluation requirements for a TDIU, and they are not of sufficient severity to produce unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no higher, for MDD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, of note is that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  The claimant and his representative, if any, must be notified of evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice must include information that a disability evaluation and an effective date will be assigned if the benefit sought is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It must be provided prior to the initial decision by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.  However, there is no error in failing to provide prior notice if it was not required at the time.  Subsequent VA process following notice instead must be provided.  Id.  Assistance with the claimant in the procurement of relevant records, whether or not they are in Federal custody, must be provided.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.159(c)(1-3).  A medical examination further must be provided and/or a medical opinion obtained when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007)).  None is found.  Via July and December 2004 letters, the Veteran was notified regarding MDD.  The purpose of notice was fulfilled because service connection was granted by the RO, which in this case also is the AOJ, in the March 2005 rating decision.  Dingess, 19 Vet. App. at 473.  Additional notification thus was not required, regardless of the content of the aforementioned letters, though it repeatedly was provided.  With respect to a TDIU, the Veteran was notified via June 2005 letters of his and VA's duties for obtaining evidence.  He was notified about effective dates (disability evaluation is not relevant to a TDIU) following the September 2005 RO/AOJ rating decision in a March 2006 letter, once the requirement arose to do so, as well as in subsequent letters.  VA process was provided thereafter by way of July 2006, May 2009, and March 2011 supplemental statements of the case (SSOCs).  The Veteran was not notified of the criteria for establishing a TDIU and the evidence required in this regard until an August 2007 letter.  Yet this timing error has been cured in light of the May 2009 and March 2011 SSOCs after this letter.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The Veteran's VA treatment records, Social Security Administration (SSA) records, and employment records have been obtained.  This was through VA's efforts, him submitting them on his own behalf, or both.  The employment records were obtained in compliance with the Board's July 2007 remand while the SSA records and some of the VA treatment records were obtained in compliance with the Board's July 2009 remand.  The Veteran was afforded VA medical examinations in February 2005 and, in compliance with the Board's July 2007 remand, in December 2008.  Each examiner reviewed his VA medical records, and the December 2008 examiner also reviewed his claims file.  The February 2005 examiner did not review the claims file, but was aware of the Veteran's medical history by his self-report.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Both examiners interviewed the Veteran about his current symptomatology and undertook a mental assessment of him.  Both additionally discussed the severity of his MDD and, with respect to a TDIU, its impact on his ability to work.  While the impact of his other service-connected disabilities on his ability to work was not addressed, this is of no consequence.  These disabilities are the subject of a July 2003 VA medical examination, and the Veteran does not contend he is unable to work due to them.  As such, the determinations made herein are fully informed.  It follows that the medical examinations and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Of additional note, the individual presiding over a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified the issues comprising this matter at the outset of the January 2007 Video Conference hearing.  They were explained in that information was elicited from the Veteran by his representative and the undersigned concerning his MDD symptoms, his work history, and the impact the symptoms have on employment.  Sources of relevant evidence were identified in that information was elicited from him by his representative and the undersigned concerning his treatment for MDD as well as his work history.

Neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any further development.  Thus, the Board finds that no further notice or assistance is required and that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review therefore may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).


	(CONTINUED ON NEXT PAGE)

II.  Higher Evaluation

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage evaluation to be assigned for that disability.  The evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  An evaluation is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptomatology, with the criteria for the evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation may accurately compensate the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran therefore prevails if the evidence supports a higher evaluation or is in relative equipoise but does not prevail when the evidence is against a higher evaluation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Consideration must be given to whether a staged evaluation is or staged evaluations are warranted when an initial evaluation is appealed.  Fenderson v. West, 12 Vet. App. 119 (1999).  In staged evaluations, two or evaluations are assigned because a disability meets the criteria for one evaluation during one period on appeal but meets the criteria for another evaluation or evaluations during another or other periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's MDD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  It calls for evaluation based on the General Rating Formula for Mental Disorders (Formula).  Pursuant to this Formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  The maximum 100 percent evaluation is reserved for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Score ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of impairment, by GAF score or by words, is to be considered but is not determinative.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  The symptoms listed in Formula further are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that "all, most, or even some of the enumerated symptoms" be found in order to assign a particular evaluation.  Id.  Rather, all manifested symptoms that impact occupational or social impairment must be considered.  Id.; 38 C.F.R. § 4.126.  If they demonstrate occupational and social impairment equivalent to what would be caused by the symptoms listed, then the appropriate equivalent evaluation is to be assigned.  Id.  

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  In other words, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The competency and credibility of lay evidence therefore must be assessed.  See Layno v. Brown, 6. Vet. App. 465 (1994) (noted that competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Only the most relevant evidence need be discussed, however, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA treatment records, the February 2005 and December 2008 VA examinations, SSA records, and the hearing testimony collectively document the following.  The Veteran has complained of and/or his family and friends have reported that he experiences sleep difficulties, depression, diminished motivation and energy, anhedonia, low self esteem, helplessness, lack of purpose, crying spells, anxiety, mistrust and suspiciousness, frustration, impatience, irritability, outbursts of anger, aggression, trouble concentrating, forgetfulness, trouble understanding and following directions, racing thoughts, intrusive and distressing thoughts, flashbacks, rumination, avoidance of anything evoking combat trauma, hyperarousal, feeling detached from others, difficulty getting along with others, and avoidance of others.  Impulsivity, episodes of assault or violence, panic attacks, suicidal ideation other than on one remote occasion, homicidal ideation, and psychosis have been denied.  The Veteran divorced his long-time wife in 2002, argued with a subsequent girlfriend, had problems with one of his two sons living with him for a period of time, and cannot handle the public.  Yet his relationships with his girlfriend and sons were described as good.  He has regular contact with his mother and extended family members, cares for his young grandson, has several friends to include other Veterans, and enjoys socializing unless the crowd is too big like at the mall.  The Veteran goes out to eat, drink, and watch movies.  He is interested and engages in golfing, playing cards, and exercising.  He also watches a lot of television and reads the paper.

At this point, the Board notes that the Veteran, his family, and friends are lay persons because there is no indication anyone possesses a medical background.  The Veteran is competent to report his symptoms and life circumstances because he personally experiences them.  His family and friends are competent because such generally is capable of observation.  Discounting of competent lay evidence may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for credibility consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  None of these factors is significant here.  The Veteran concededly is self-interested and stands to gain financially, but his reports are plausible, consistent with each other, and consistent with the other lay evidence from his family and friends and the medical evidence.  His demeanor before the undersigned appeared to convey truthfulness.  The reports of the Veteran's family and friends are plausible, consistent with each other, and consistent with the other lay evidence from the Veteran and the medical evidence.  They further are not self-interested and do not stand to gain financially.  In sum, there is no reason to doubt the Veteran or his family and friends.  Their credibility therefore is conceded.

The VA examinations, as well as other evaluations in VA treatment records and SSA records, further collectively document the following findings.  The Veteran has not had any grooming, hygiene, or dress deficiency.  He has been alert and fully oriented.  He also has been pleasant, friendly, open, and cooperative as well as nervous, tense, irritable, vigilant, and restless.  He could not sit still, sometimes is shaky, and has had an intermittent hand tremor.  His eye contact has been either intermittent or good.  His speech initially was normal but has become marked with some stuttering, word finding problems, and paraphrasing.  The Veteran's mood has been characterized as euthymic, depressed, anxious, dysphoric, irritable, and angry.  His affect sometimes has been of normal range and sometimes has been blunted, constricted, or mildly restricted.  It sometimes has been characterized as appropriate.  The Veteran has been tearful at times.  He has had difficulty with focus and attention as well as memory.  He has not had any thought deficiency.  His judgment and insight have been characterized as fair, adequate, and good.  There has been no indication of any phobias, delusions, hallucinations, obsessions, or compulsive or ritualistic behavior.  Assigned GAF scores, to include from the December 2008 VA examination, generally have ranged from the high 40's to the low 50's.  The low score of 40 was assigned in a June 2006 SSA evaluation, while the high score of 58 was assigned at the February 2005 VA examination.

VA treatment records additionally reflect that some of the Veteran's symptoms are attributable, either wholly or partially, to his PTSD rather than his MDD.  The symptoms wholly attributable include hyperarousal, racing thoughts, intrusive and distressing thoughts, flashbacks, rumination, and avoidance of anything evoking combat trauma.  The symptoms partially attributable include trouble concentrating, forgetfulness, anxiety, irritability, and aggression.  VA treatment records finally reveal that the Veteran was diagnosed with mild dementia in November 2006 which became significantly worse thereafter.  It was noted that his dementia impacts his attention, memory, ability to follow directions, language, and executive functioning.  It also was noted that it may cause confusion and unusual or abnormal behavior.  SSA records, which concern all the Veteran's mental disorder symptoms together and are dated from 2003 to 2006, additionally include opinions that mild difficulty with adaptation, mild to moderate difficulty with maintaining social functioning, and moderate impairment in the ability to withstand the stresses and pressures of daily work exist.  

Recognizing the considerable overlap between many MDD and PTSD symptoms, 50 percent of the Veteran's impairment due to mental disorder (excluding dementia) is due to his MDD symptoms and 50 percent to his PTSD symptoms "as a matter of practicality and not scientific certainty" at both the February 2005 and the December 2008 VA examinations.  It was opined that the MDD and PTSD symptoms together cause some reduced productivity and interference with the ability to interact effectively as well as work efficiently at the February 2005 VA examination.  PTSD instead of MDD was identified as the Veteran's primary diagnosis over the past few years at the December 2008 VA examination.  His MDD was noted to be cyclical in nature, although it was indicated that the symptoms thereof generally have been consistent over time.  It was opined that, while both MDD and PTSD cause concentration and memory problems, the severity of these problems is best explained by his dementia.  Finally, it was noted to be difficult to determine how much of the Veteran's unemployability was due to his MDD and how much was due to his PTSD given their overlap in symptoms.  These MDD and PTSD symptoms collectively were opined to cause no more than mild difficulty with interpersonal functioning and contribute to a moderate degree to his unemployability.  The dementia was opined to contribute 60 percent to his unemployability.

The Board acknowledges, at the outset, that it cannot differentiate between symptoms attributed to a non-service-connected disability and those attributed to a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Service connection for PTSD was denied in the March 2005 rating decision.  The Veteran did not appeal.  Some of his symptoms have been attributed solely to his PTSD.  It follows that they cannot be considered.  Other symptoms have been attributed to both the Veteran's MDD and PTSD or to some combination of his MDD, PTSD, and dementia.  These will be considered in their entirety because the precise amount of each symptom attributable to MDD versus to PTSD, dementia, or both has not been medically determined.  Such a determination indeed was attempted only with respect to concentration and memory problems, with the resulting vague opinion that it was mostly attributable to dementia.  When a symptom has not been attributed to the Veteran's MDD, PTSD, and/or dementia, the symptom will be presumed to be attributable either wholly or partially to MDD.

All GAF scores shall be considered completely because they did not involve attribution among the Veteran's MDD, PTSD, and dementia diagnoses, similar to the above.  Opinions regarding impairment, whether based on MDD symptoms alone or based on MDD symptoms in addition to PTSD symptoms, finally shall be considered in their entirety.  This is because the precise amount of impairment attributable to the symptoms of each diagnosis has not been medically determined.  The only determinations indeed attributed 50 percent of the Veteran's impairment to his MDD and 50 percent to his PTSD "as a matter of practicality and not scientific certainty."  No consideration can be given to the opinion regarding impairment based solely on dementia.  This is true despite the complete consideration of symptoms partially attributable to dementia because the opinion constitutes a medical determination of the precise amount of impairment attributable to dementia.

Given the above, the Board finds that an initial evaluation higher than 30 percent is warranted for MDD.  The Board specifically finds that an initial evaluation of 50 percent, but no higher is warranted for MDD.  The Veteran's symptoms (other than those attributable solely to PTSD) cause occupational and social impairment with reduced reliability and productivity, in other words.  These symptoms do not cause occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

The Veteran's symptoms, particularly his mood, concentration, and memory problems, clearly interfere with his ability to work.  It indeed is conceded that he manifests total occupational impairment.  He was deemed unemployable as of late 2008.  Yet it has been opined that his MDD and PTSD symptoms collectively contribute only a moderate degree to his unemployability while its predominant cause is dementia.  His symptoms thus impair his ability to work but do not preclude him from working.  Prior to late 2008, especially until the time dementia was diagnosed in late 2006, it was opined that the Veteran had moderate difficulty withstanding the stresses and pressures of daily work as well as reduced productivity and interference with the ability to work efficiently as a result of his symptoms.  They thus impaired his ability to work but did not preclude him from working.  The level of interference with work accordingly consistently has been akin to reduced reliability and productivity.

It also is conceded that the Veteran has some social impairment.  Indeed, it has been opined that he has reduced productivity and interference with the ability to interact effectively, mild to moderate difficulty with maintaining social functioning, and mild difficulty with interpersonal functioning as a result of his symptoms.  The level of social interference accordingly consistently has been akin to reduced reliability and productivity.  Clearly, the Veteran's symptoms pose some relationship difficulties.  Chief among them are mood problems and detachment.  In this regard, the Veteran goes out and engages in recreational activities.  Interaction between him and the undersigned, a stranger, as well as between him and VA and SSA examiners, presumably strangers, was cordial.  Acknowledgement is given to the fact that his mood problems, detachment, and other symptoms may not be evident to those that interact with him only cursorily.  The Veteran interacts on a greater level with several people to include a significant other, family, and friends.  While some of these closer relationships are good, there have been arguments and issues with living together.

Of further import, GAF scores ranging from 40 to 58 with the majority in the high 40's or low 50's have been assigned.  The scores on the extremes of low and high accordingly are anomalies not representative of the Veteran's typical state.  All of the scores collectively thus signify that the Veteran consistently has had moderate to severe symptoms or moderate to severe difficulty/impairment in occupational and social functioning.  As such, they signify occupational and social impairment with reduced reliability and productivity.

It lastly is notable that only one of the symptoms enumerated as being indicative of occupational and social impairment with deficiencies in most areas is manifested even partially by the Veteran.  He has difficulty adapting, which has been characterized as mild, to some stressful circumstances but not others.  He had problems when one of his sons lived with him and has problems in public with large crowds such as at the mall.  Yet he does not have problems taking care of his young grandson or going out when there is not a large crowd.  The Veteran is chronically depressed, but this does not affect his ability to function independently, appropriately, and effectively.  Only the possibility, not the presence, of unusual or abnormal behavior was noted.  In any event, it was attributed solely to dementia.  Speech problems were detected, but these did not include illogicality, obscurity, or irrelevance.  There is no indication of recent suicidal ideation, obsessional rituals, near-continuous panic, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Such indeed specifically has been denied and/or not found.  The Veteran does not have difficulty establishing and maintaining relationships.  As noted above, he has several people in his life.  That his interaction with strangers is not problematic suggests little impediment with relationship establishment.  That relationships such as with family and significant others are for lengthy periods suggests little impediment with relationship maintenance.  Finally, the Veteran does not manifest any of the symptoms enumerated as being indicative of total occupational and social impairment.  The lack of these enumerated symptoms, in sum, is not dispositive but supports the Board's finding that only occupational and social impairment with reduced reliability and productivity is present.

Consideration has been given to reasonable doubt in determining that an initial evaluation of 50 percent, but no higher, for MDD should be granted.  However, it does not apply because the preponderance of the evidence is for an initial evaluation of 50 percent and against an even higher initial evaluation.  Consideration also has been given to staged evaluations.  None are warranted because the aforementioned determination covers the entire period under appeal.  Despite the cyclical nature of many of the Veteran's symptoms, it was indicated that they generally have been consistent over time.  His resulting occupational and social impairment therefore also has been consistent over time.  His GAF scores, with the exception of the low and high anomalies, indeed have been consistent over time.

B.  Extraschedular

As an alternative to assigning an evaluation schedularly, an evaluation may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  There are three steps to be taken regarding extraschedular evaluations.  Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made.  If these criteria are inadequate, it second must be determined whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative specifically has argued for an extraschedular initial evaluation.  There is no indication that his MDD cannot be contemplated adequately by the applicable schedular evaluation criteria discussed above.  His symptoms wholly, partially, or presumably attributable to MDD (i.e. those not attributable solely to PTSD) specifically were accounted for by the criteria and associated statutes, regulations, and caselaw to include Mauerhan.  Evaluation was based on these sources.  Higher evaluations exist pursuant to them.  As explained above, however, an initial evaluation of 50 percent accurately describes the severity of the Veteran's MDD.  In other words, the effect his MDD has on him is encompassed by the aforementioned evaluation.  

Given that the applicable schedular evaluation criteria are adequate, the Board does not find an exceptional MDD disability picture.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Yet the above discussion that the Veteran ultimately was deemed to have total occupational impairment predominantly due to dementia and consistently has had some occupational impairment due to his symptoms is of note.  Also of note is that there is no indication he ever has been hospitalized for his symptoms.  In sum, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  TDIU

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is an occupation at which a livelihood is earned.  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It thus is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked and "without regard to ... earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  It does not encompass positions of marginal employment, which is where earned annual income does not exceed the poverty threshold for one person established by the United States Department of Commerce, Bureau of the Census.  38 C.F.R. § 4.16(a).  In determining whether a Veteran is unable to engage in a substantially gainful occupation., consideration may be given to level of education, special training, and previous work experience but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU is granted pursuant to the Schedule for Rating Disabilities when a Veteran is less than 100 percent disabled and two requirements are satisfied.  38 C.F.R. § 4.16(a).  First, the Veteran must meet specific percent evaluation requirements.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  Disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, as well as disabilities resulting from common etiology or a single accident, disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), multiple injuries incurred in action, and multiple disabilities incurred as a prisoner of war will be considered as one disability with respect to the minimum percent evaluation.  Second, the Veteran must be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  

Where the Veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the C&P Service because VA, to include the Board, cannot assign a TDIU on an extraschedular basis in the first instance.  Id.; Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88; Shipwash, 8 Vet. App. at 218; Stanton v. Brown, 5 Vet. App. 563 (1993); Fanning v. Brown, 4 Vet. App. 225 (1993).

Service connection has been and is in effect for MDD, prostate cancer (now residuals thereof), and erectile dysfunction.  A 50 percent initial evaluation for MDD is granted herein, as discussed above.  The prostate cancer was evaluated at 100 percent through June 2004 and the residuals at 20 percent beginning in July 2004.  The erectile dysfunction has been evaluated at noncompensable.  As the erectile dysfunction is service-connected as secondary to the prostate cancer residuals, these disabilities are of common etiology.  They accordingly shall be considered as one service-connected disability with an evaluation of 100 percent through June 2004 and of 20 percent as of July 1, 2004.  The combined evaluation for service-connected disabilities is derived not by simply adding together their evaluations but by use of a combined ratings table.  38 C.F.R. § 4.25.  A 100 percent evaluation, the maximum possible, was in effect through June 2004.  A 60 percent combined evaluation has been in effect since July 1, 2004.

With respect to a service-connected disability evaluated at 100 percent, the issue of entitlement to a TDIU is moot.  Herlehy v. Principi, 15 Vet. App. 33 (2001).  It was concluded in VAOPGCPREC 06-99 that a TDIU may not be considered when a 100 percent evaluation is in effect for any service-connected disability or disabilities.  See also Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  The opposite conclusion was reached in Bradley v. Peake, 22 Vet. App. 280 (2008).  Recognized therein was that no additional compensation may be paid when a total evaluation for a service-connected disability or for service-connected disabilities is in effect.  Yet also recognized was that consideration of a TDIU for a different service-connected disability or different service-connected disabilities is necessary so that a determination can be made regarding special monthly compensation.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  VAOPGCPREC 6-99 was withdrawn in light of Bradley.  

A TDIU accordingly can only be considered for the Veteran's service-connected MDD through June 2004 while it can be considered for his MDD as well as his service-connected prostate cancer residuals and erectile dysfunction beginning July 1, 2004.  It is acknowledged that the Veteran's claimed a TDIU in May 2005.  However, "a request for entitlement to a [TDIU], whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for" a higher evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran indicates that his MDD is the primary reason he is unemployable.  Because he claimed a higher evaluation for MDD in February 2004, a TDIU for the period from then until the May 2005 claim must be considered.

The Veteran's MDD alone does not meet the percent evaluation requirement through June 2004.  It is evaluated at 50 percent, less than 60 percent.  The Veteran's MDD coupled with his prostate cancer residuals and erectile dysfunction does not meet the percent evaluation requirements beginning July 1, 2004, either.  The MDD, evaluated at 50 percent, higher than 40 percent.  Yet the combined evaluation, at 60 percent, is less than 70 percent.  Thus, a TDIU may be awarded only on an extraschedular basis.  It follows that the relevant inquiry is whether the Veteran's service-connected disabilities alone are productive of unemployability.

Like above, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson, 7 Vet. App. At 36, Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.  Competency and credibility are conceded because there once again is no significant factor suggesting a reason for doubt.  Also like above, the benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  He thus prevails if the evidence supports a TDIU or is in relative equipoise but does not prevail when it is against a TDIU.  Finally like above, only the most relevant evidence need be discussed although all the evidence must be and thus has been reviewed.  Gonzales, 218 F.3d at 1378.

Urinary problems following prostate cancer treatment were reported by the Veteran at a July 2003 VA medical examination.  Yet 2006 SSA records contain his reports of no subsequent problems.  He denied incontinence in a November 2008 VA treatment record.  Erectile dysfunction has been reported by him, to include at the aforementioned examination.  The Veteran MDD symptoms, as well as his non-service-connected PTSD symptoms and dementia symptoms, were set forth above.

The Veteran indicates that he has a high school education, worked in a machine shop both prior to and after his active duty service, and thereafter became a landscaper.  His last employer, with whom he was affiliated as a self-employed subcontractor, notes that he worked from 1995 until August 2003.  It also was noted that he had become unreliable and was no longer fulfilling agreement terms or adhering to a schedule.  His work performance was deemed unsatisfactory, and he had to be reminded to complete tasks constantly.  The Veteran indicates that he had to stop working in 2005 due to his prostate problems but mostly due to an inability to concentrate and handle others.  However, VA treatment records dated into 2010 show that he reported backing off of landscaping work with the exception of doing a lot of such work in the summer of 2009.  He reported at the December 2008 VA examination a decrease over the past few years in the amount of work he was able to do.  The Veteran reported in particular that he had had very few landscaping jobs recently and that he had earned less than $6,000 in that capacity the previous year.

Beginning in February 2006, VA treatment records reflect the determination of the Veteran's treating psychiatrist that he increasingly was unable to attend to usual work functions over time such that he is unemployable due to his PTSD symptoms.  SSA records reflect an August 2006 determination that he cannot perform past relevant work.  The need for limited public contact due to mental symptoms was stressed.  It was determined by the SSA in July 2007 that the Veteran was disabled with a primary diagnosis of PTSD and a secondary diagnosis of depression.  He was determined to be unemployable due to his MDD, PTSD, and dementia in combination at the December 2008 VA examination, as set forth above.  Also as set forth above, it was opined that his MDD and PTSD together contribute a moderate degree to his unemployability while his dementia contributes 60 percent.

The Board finds, based on the above, that the severity of the Veteran's service-connected disabilities alone do not produce unemployability.  Of note at the outset is that it is uncertain if he has stopped working, and, if so, precisely when.  Indeed, he appears to have continued some landscaping work after August 2003 when his employment as a self-employed subcontractor with an affiliated employer was terminated.  It is not entirely clear whether or not such work constitutes a substantially gainful occupation or marginal employment.  However, marginal employment rather than a substantially gainful occupation is found.  The Veteran indicated working little with only one brief exception.  He further indicated earning only $6,000 one particular year.  Since 2004, the poverty threshold for one person regardless of age as established by the United States Department of Commerce, Bureau of the Census, has exceeded $9,000.

There is no indication that the Veteran cannot work due solely to his MDD through June 2004 and due to his MDD in combination with his prostate cancer residuals and erectile dysfunction beginning July 1, 2004.  One determination that the Veteran is unemployable impermissibly was based on consideration of his non-service-connected PTSD.  The other determinations that he is unemployable or disabled from work were based impermissibly on consideration of his non-service-connected PTSD and/or dementia as well as his MDD.  The greatest contributor, at 60 percent, in this regard was determined to be his dementia.  It follows that the contribution of MDD, though moderate, in this regard is insufficient by itself.  The Veteran's service-connected prostate cancer residuals have improved in that urinary problems reported by him soon were denied.  These residuals otherwise have not been found to be problematic.  It therefore is inferred that they impact his employability little, if at all.  Since evaluations represent average impairment in earning capacity, the assignment of a noncompensable evaluation to the Veteran's erectile dysfunction conveys that it has no effect ability to work.  It indeed is difficult to imagine erectile dysfunction interfering with landscaping.  The same is true of any other type of manual labor and of entry level sedentary labor, the only positions he is qualified for given his education and employment history.

In sum, there is no basis upon which to justify potentially awarding a TDIU on an extraschedular basis.  The preponderance of the evidence is against a TDIU such that the benefit of the doubt is not applicable, in other words.  Referral to the Director of the Compensation and Pension Service therefore is not required.


ORDER

An initial evaluation of 50 percent for MDD is granted, subject to the law and regulations governing monetary awards.

A TDIU is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


